Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert O. Tyler, the trustee in the underlying Chapter 7 bankruptcy proceeding, appeals from the district court’s order affirming the bankruptcy court’s orders denying his motion to set aside, pursuant to 11 U.S.C. § 544(a)(1) (2006), a conveyance of property via foreclosure that took place prior to the bankruptcy filing date. We have reviewed the opinions of the bankruptcy court and district court and the record included on appeal, as well as the briefs of the parties, and we find no reversible error. Accordingly, we affirm. Tyler v. Ownit Mortg. Loan Trust, No. 1:11-cv-00165-GBL-JFA, 2011 WL 5154234 (E.D.Va. Oct. 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.